                                             Case 3:20-cv-07026-JD Document 7 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRUGNARA,                                            Case No. 20-cv-07026-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a federal prisoner, has filed a civil rights action. Plaintiff was sent a notice that

                                  14   he had not paid the filing fee, submitted a complete application for leave to proceed in forma

                                  15   pauperis or filed a formal complaint. He was allowed twenty-eight days to either pay the fee or

                                  16   file a proper application with all the required documents and submit a formal complaint. More

                                  17   than twenty-eight days has passed, and plaintiff has not submitted any filing or otherwise

                                  18   communicated with the Court. The case is DISMISSED without prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 4, 2020

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
